Citation Nr: 0633594	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  99-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an automobile and/or adaptive equipment.

2.  Entitlement to special adaptive housing or a special home 
adaptation grant.

3.  Entitlement to an effective date prior to April 1, 1999, 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to June 
1985.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1. The veteran is service-connected for hypertensive 
cardiovascular disease with hypertension, evaluated as 100 
percent disabling; residuals of cerebral vascular accident 
manifested by mild left sided weakness, evaluated as 20 
percent disabling; weakness of the left lower extremity, 
residuals of cerebral vascular accident, evaluated as 10 
percent disabling; sensory deficit and left facial weakness, 
residuals of cerebral vascular accident, evaluated as 10 
percent disabling; post-operative meniscectomy right knee, 
evaluated as 10 percent disabling; and pes planus, bilateral, 
evaluated as 10 percent disabling.

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; loss or permanent loss of use of 
one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
one or both knees or one or both hips.

3.  The veteran has not been shown to have service-connected 
disabilities manifested by permanent and total disability due 
to the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; the loss or loss of use 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or the loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.

4.  The veteran has not been shown to have service-connected 
disabilities manifested by permanent and total disability 
which is due to blindness in both eyes with 5/200 visual 
acuity or less, or includes the anatomical loss or loss of 
use of both hands.

5.  The effective date of the veteran's award of a 100 
percent evaluation for a heart condition is April 1, 1999; 
prior to that date, entitlement to a TDIU was not warranted.  

CONCLUSIONS OF LAW

1.  The criteria for financial assistance in the purchase of 
an automobile and adaptive equipment, or adaptive equipment 
only, have not been met.  38 U.S.C.A. §§  3901, 3902, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.808 (2006).

2.  The criteria for assistance in acquiring special adapted 
housing or a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.809 (2006).

3.  An effective date prior to April 1, 1999, for the grant 
of a TDIU is not warranted.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110(a) and (b)(2) (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The record shows that the veteran is currently service-
connected for hypertensive cardiovascular disease with 
hypertension, evaluated as 100 percent disabling; residuals 
of cerebral vascular accident manifested by mild left sided 
weakness, evaluated as 20 percent disabling; weakness of the 
left lower extremity, residuals of cerebral vascular 
accident, evaluated as 10 percent disabling; sensory deficit 
and left facial weakness, residuals of cerebral vascular 
accident, evaluated as 10 percent disabling; post-operative 
meniscectomy right knee, evaluated as 10 percent disabling; 
and pes planus, bilateral, evaluated as 10 percent disabling.

Automobile and Adaptive Equipment or Adaptive Equipment Only

The veteran essentially contends that his is entitled to 
automotive benefits because of the loss of use of his legs.  
The veteran points out that he uses a wheelchair at all 
times.  

A certification of eligibility for financial assistance in 
the purchase of an automobile or other conveyance or of basic 
entitlement to necessary adaptive equipment is provided in 
cases where the veteran has established entitlement to 
compensation for a service-connected disability, which 
results in either: (1) loss or permanent loss of use of one 
or both feet; (2) loss or permanent loss of use of one or 
both hands; (3) the permanent impairment of vision of both 
eyes with the following status: Central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity or more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20 in the better eye; or 
(4) for adaptive equipment eligibility only, ankylosis of one 
or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2006).

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2006).

There is no evidence or allegation of loss or permanent loss 
of use of one or both hands or the requisite permanent 
impairment of vision of both eyes.  Rather, the veteran's 
allegations center on his legs.  

A December 2000 VA examination of the brain and spinal cord 
resulted in an impression that while the veteran had 
impairment in the use of both lower extremities, he had not 
totally lost the use of both lower extremities.  His use of a 
wheelchair was quite reasonable and his inability to walk was 
a real residual of his stroke, as well as a contribution from 
his right knee surgery.  In a January 2001 addendum, the 
examiner answered specific questions, reporting that the 
veteran was not incapable of walking and did not have atrophy 
of either lower extremity.  The veteran's present physical 
condition did mandate the permanent use of a wheelchair.  The 
reason for the permanent use was pain from his right knee 
rather than weakness from his stroke or from his knee 
surgery.  The medical necessity was the veteran's complaint 
of pain rather than any physical abnormality.  

The Board must find that this report provides evidence 
against this claim and is entitled to great probative weight. 

The report of an October 2004 VA [orthopedic] examination 
provides diagnoses of right knee mild degenerative arthrosis, 
currently wheelchair bound so it did not affect his 
ambulation status; and no evidence of pathologic deformity of 
feet.  The report of a September 2004 VA [neurological] 
examination provides a diagnosis that the veteran's 
complaints of left-sided weakness were a factitious weakness 
and all the deep tendon reflexes were present and 
symmetrical; and there was no evidence of orthopedic or 
neurological radiculopathy in the lumbar spine.  A January 
2006 VA foot examination found that the veteran had no 
pathologic changes to the feet.  Physical examination and his 
history did not support any ongoing diagnosis.  A report of a 
January 2006 VA peripheral neuropathy examination provides 
that there was no evidence of a peripheral neuropathy 
present, and an EMG test several years earlier was normal.  
There continued to be mild residual left motor and sensory 
disturbance consistent with a history of a cerebral 
infarction.  

Overall, these VA examination reports do not support the 
veteran's claim as they do not show the loss or permanent 
loss of use of one or both feet, or ankylosis of one or both 
knees or one or both hips.  In sum, by showing that the 
veteran does not satisfy the criteria, these examination 
reports are competent medical evidence against his claim.  
Post-service medical records provide, overall, evidence 
against this claim. 

Special Adaptive Housing or Special Home Adaptation Grant

The veteran essentially contends that he is entitled to the 
housing benefits because of his right knee, and because his 
cerebral vascular accident and heart condition.  The veteran 
points out that he uses a wheelchair at all times.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran with 
applicable service who is entitled to compensation for a 
permanent and total service-connected disability due to: (1) 
the loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2006).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features may be issued to a veteran with applicable service 
who is entitled to compensation for a permanent and total 
service-connected disability if: (1) the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809; 
nor had the veteran previously received assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§§ 2101(a); and (2) the veteran is entitled to compensation 
for permanent and total disability which is due to blindness 
in both eyes with 5/200 visual acuity or less, or includes 
the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2006).

There is no evidence or allegation of blindness in both eyes 
and loss or loss of use of an upper extremity.  The veteran 
alleges loss of use of both lower extremities or loss of use 
of one lower extremity together with residuals of an organic 
disease or injury.

In addition to the VA examination reports reviewed above, the 
report of a January 2006 VA hypertension examination provides 
a diagnosis of hypertension that was currently controlled on 
multiple oral agents.  On review of the veteran's history, it 
appeared that his renal disease was related to his 
hypertension which was uncontrolled in the past.  At the 
present time, there were no other complications related to 
his hypertension.  The veteran did report some questionable 
history of heart failure which, if present, would be 
attributable to his hypertension.  

Taken together, the VA examination reports of record fail to 
support the veteran's claim for special adaptive housing, 
providing instead evidence against this claim.  For example, 
they do not show the loss or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of brace, crutches, canes or a wheelchair; or the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or wheelchairs.  

The Board is aware that the December 2000 VA examination 
report and its January 2001 addendum provide that the veteran 
had impairment in the use of both lower extremities, his use 
of a wheelchair was quite reasonable, his physical condition 
did mandate the permanent use of a wheelchair, and his 
inability to walk was a real residual of his stroke as well 
as a contribution from his right knee surgery.  However, the 
report and addendum also provide that he had not totally lost 
the use of both lower extremities, was not incapable of 
walking, and did not have atrophy of either lower extremity.  
These latter findings are consistent with the rest of the 
competent medical evidence of record that provides the basis 
to deny this claim.  

In sum, by showing that the veteran does not satisfy the 
criteria for special adaptive housing, the VA examination 
reports of record are competent medical evidence against his 
claim.

With regard to the veteran's claim for a special home 
adaption grant, the veteran does not have blindness in both 
eyes or the anatomical loss or loss of use of both hands.  
Thus, he does not meet the criteria for entitlement to a 
special home adaptation grant.  See 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

Earlier Effective Date

The veteran contends that the effective date of his award of 
a TDIU should be in December 1996, the effective date of his 
award for service connection for hypertensive cardiovascular 
disease with hypertension, with a 30 percent disability 
evaluation.  An April 1998 decision from the Social Security 
Administration (SSA) found that the veteran was disabled as 
of May 1996 due to a primary diagnosis of osteoarthrosis and 
allied disorders and a secondary diagnosis of late effects of 
CVA and cerebrovascular disease.

The Board finds that the SSA findings provide evidence 
against this claim by indicating a nonservice connected 
disorder (osteoarthrosis and allied disorders) was the major 
cause of the veteran's unemployment. 
  
A May 1999 rating decision increased the evaluation of the 
veteran's hypertensive heart disease with hypertension to 100 
percent, effective April 1, 1999, the date of a medical 
finding supporting the increase.  The rating decision also 
granted the veteran a TDIU, with an effective date of April 
1, 1999.  The rating decision explained that the effective 
date of the TDIU was the date of the assignment of the 100 
percent evaluation for the veteran's heart disability.  His 
heart disability was his major service-connected disability 
and would result in the most significant restriction of his 
activity.  

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2).  But see Harper v. Brown, 10 
Vet. App. 125 (1997).  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).

A total disability rating may be assigned where the scheduler 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2006).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-scheduler consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2006).

Prior to April 1, 1999, the veteran simply did not satisfy 
the criteria for a TDIU as set forth at 38 C.F.R. §§ 4.16 and 
4.16(b).  His 100 percent evaluation for a heart condition 
was not effective prior to April 1, 1999.  The governing 
regulations regarding this claim are clear.  There is no 
interpretation of the facts of this case that will support a 
legal basis for an effective date earlier than April 1, 1999, 
for the grant of a TDIU because that is the date the 
veteran's entitlement arose.  Simply stated, without the 
results of the report dated April 1999, the veteran does not 
meet the requirements of TDIU.  In fact, medical records 
prior to this date provide evidence against a TDIU finding, 
indicating other disorders were the cause of the veteran's 
unemployment.  In fact, even today, it is unclear if the 
veteran's unemployment can be reasonably associated with his 
active service more than 20 years ago.  Thus, without the 
findings of the April 1999, the veteran's TDIU claim would 
have be denied. 

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application and the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2001 and July 
2004; rating decisions dated in May 1999 and May 2000; 
statements of the case dated in September 1999 and August 
2000; and supplemental statements of the case dated in 
February 2001, October 205 and feb 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
Simply stated, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  Therefore, any 
failure to make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

An automobile and adaptive equipment or adaptive equipment 
only is denied.

Special adaptive housing or a special home adaptation grant 
is denied.

An effective date prior to April 1, 1999, for the grant of a 
TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


